DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed December 20, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the radiator" in line 23 and recites “the reflector cavity” and “the upper cavity” in line 24.  There is insufficient antecedent basis for these limitations in the claim.
Claim 18 recites the limitation "the radiator" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the lower cavity" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 21 recites the limitation "the lower cavity" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-7 and 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-7 and 9-13 are allowable over the prior art because Claim 1 has been amended to set forth wherein the circuit board comprises a first through hole positioned in a center of the circuit board and one or more second through holes arranged along the periphery of the circuit board, and the first through hole and the second through hole are respectively positioned inside and outside of the reflector and separated by the reflector, wherein a communication channel for communicating the first through hole and the second through hole is provided in the body part of the radiator, so that the space within the reflector cavity is communicated to the upper cavity.  This combination of limitations was not shown or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/PEGGY A NEILS/Primary Examiner, Art Unit 2875